DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/28/2021 has been entered. Applicant has amended claims 1, 8, and 14. No new claims have been added. Claims 2, 3, 15, and 16 are now canceled. Claims 1, 4-14, and 17-20 are currently pending in the instant application. Applicant’s amendments have overcome each and every objection and antecedent basis based 112(b) rejection previously set forth in the Non-Final Office Action mailed 05/14/2021. 
Response to Arguments
Applicant’s arguments, see pages 10-13, filed 07/28/2021, with respect to the rejection(s) of claim(s) 1 and 17 under 35 U.S.C. 102 (a)(1) and claims 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claims 1, 8, and 17.
	Regarding the correction value…
	The examiner notes that Yamamoto (JP2013046688A) teaches of an analogous endoscopic system including a correction value. As explained in para [0013], Yamamoto teaches that the correction value is a correction value set so that a ratio between luminance values of the image signals equals a predetermined target ratio (see [0063]; [0013]- the light source control unit corrects the ratio of emission intensities of two or more excitation lights to be the same constant value when the image signal of the normal light image is larger than a predetermined .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Irradiation means in claims 1, 4, and 8
Image signal generation means in claim 1 and 8
Storage means in claim 1
Spectral image generation means in claims 1, 2, 6, 7, and 8
Means for correcting in claims 1, 2, 6, and 7
a means for causing the rotary member to rotate and sequentially inserting the plurality of light transmission regions into an optical path of the light in claim 4 
a means for sequentially emitting in claim 4
a means for dividing in claims 6 and 7
means for generating in claims 1, 6, 7, and 8
means for subtracting in claim 7
means for calculating in claim 8 

Interpreted as
“a lamp; a rotary filter portion; and a light condenser lens”, as seen in Applicant’s spec [0018]
“driver signal processing circuit 110”, as seen in Applicant’s spec [0018] 
“a correction value memory 220F” (para 0018)
the above- described spectral image generation means preferably includes: a hemoglobin concentration calculation circuit; an oxygen saturation calculation circuit; and an image processing circuit
“spectral image generation means” as seen in Applicant’s spec [0013]
“controller” as seen in Applicant’s spec [0055]
“a lamp”
“spectral image generation means- the above- described spectral image generation means preferably includes: a hemoglobin concentration calculation circuit; an oxygen saturation calculation circuit; and an image processing circuit” as seen in Applicant’s spec [0012]
“spectral image generation means” the above- described spectral image generation means preferably includes: a hemoglobin concentration calculation circuit; an oxygen saturation calculation circuit; and an image processing circuit” as seen in Applicant’s spec
“spectral image generation means” the above- described spectral image generation means preferably includes: a hemoglobin concentration calculation circuit; an oxygen saturation calculation circuit; and an image processing circuit” as seen in Applicant’s spec [0013]
“spectral image generation means” the above- described spectral image generation means preferably includes: a hemoglobin concentration calculation circuit; an oxygen saturation calculation circuit; and an image processing circuit” as seen in Applicant’s spec [0014]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of  JP 2015039617 A to Shiraishi (all citations from translation provided) in view of JP2013046688A to Yamamoto.
Regarding claim 1, Shiraishi discloses an electronic endoscope system (Fig. 1- endoscope system 10) comprising: 
an irradiation means for sequentially irradiating a subject with a plurality of types of irradiation light having different spectrums (Fig. 2- light sources 34 and 36; see [0028]); 
an image signal generation means (Fig. 2- processor device 16) for sequentially taking images of the subject sequentially irradiated with the plurality of types of irradiation light (see [0114]- red light, green light, and blue light are sequentially irradiated to the specimen… The signal and … image signal are sequentially output), and generating image signals of the subject ([0009] - first image signal and the second image signal) irradiated with the respective types of irradiation light ([0009]-The light source device irradiates the first signal light and the second signal light to the sample) as image signals of a plurality of systems ([0026] - the normal observation mode is a mode in which a normal light image obtained… The special observation mode is a mode in which an oxygen saturation image obtained);
a storage means (Fig. 18 - correction unit 211) having a predetermined correction value stored therein in advance (see [0092]- A correction coefficient is stored); and 
a spectral image generation means (Fig. 18 - oxygen saturation calculation unit 214; [0126]- other biological function information such as an oxygenated hemoglobin index to be obtained or a reduced hemoglobin index obtained from “blood volume × (1−oxygen saturation) (%)” may be calculated; Fig. 1 - processor unit 16) for generating a spectral image ([0029]- the case of the special observation mode, the first blue laser light source 34 and the second blue laser light source 36 are alternately turned on at one frame intervals, and the first blue laser light and the second blue laser light alternate) indicating a distribution of a feature amount of the subject ([0023]- calculate and display the distribution of oxygen saturation), the feature amount being determinable based on image signals of two systems among the image signals of the plurality of systems ([0009]- The oxygen saturation calculation unit calculates the oxygen saturation of the sample based on the signal ratio between the first image signal and the second image signal), the image signals of the two systems being generated with irradiation lights of different wavelengths ([0029]- In the normal observation mode, the light source control unit 40 turns on the second blue laser light source 36 to emit the second blue laser light. …in the case of the special observation mode, the first blue laser light source 34 and the second blue laser light source 36 are alternately turned on at one frame intervals), wherein, 
the spectral image generation means includes means for correcting an image signal of at least one system among the image signals of the wo systems ([0014]- The correction unit corrects the first image signal and the second image signal), when generating the spectral image based on the image signals of the two systems, based on the correction value stored in advance in the storage means (see [0016]- The correction unit preferably includes, for example, a correction coefficient table… the correction coefficient corresponding to the difference between the amplitudes of the first image signal and the second image signal is calculated with reference to the correction coefficient table).
Shiraishi does not expressly teach the correction value is a correction value set so that a ratio between luminance values of the image signals equals a predetermined target ratio, the luminance values of the image signals being yielded when images are taken of a reference subject irradiated with the plurality of types of irradiation light.
However, Yamamoto teaches of an analogous electronic endoscope system comprising: 
	an irradiation means for sequentially irradiating a subject with a plurality of types of irradiation light having different spectrums (Fig. 2- laser light sources LD1 and LD2; [0032]- light source control unit 22 sequentially turns on the laser light sources LD1 and LD2); 
	an image signal generation means for sequentially taking images of the subject sequentially irradiated with the plurality of types of irradiation light ([0050]- The autofluorescence images 1 and 2 are sequentially captured by the element 58B), and generating image signals of the subject irradiated with the respective types of irradiation light as image signals of a plurality of systems ([0051- The imaging signals (analog signals) of the images (normal light images and autofluorescent images) output from the imaging elements 58A and 58B are input to the A / D converters 64A and 64B through the scope cables 62A and 62B); 
	a storage means having a predetermined correction value stored therein in advance ([0014]- the light source control unit has a correction coefficient table in which correction coefficients of emission intensities of two or more excitation lights corresponding to the image signal of the normal light image are stored); and 
	a spectral image generation means for generating a spectral image indicating a distribution of a feature amount of the subject ([0060] - FIG. 4 is a graph showing the absorption coefficients of oxygenated hemoglobin and reduced hemoglobin), the feature amount being determinable based on image signals of two systems among the image signals of the plurality of systems ([0060]- From this graph, it can be seen that the excitation light 1 with a central wavelength of 405 nm and the excitation light 2 with a central wavelength of 445 nm for autofluorescence observation are greatly affected by the absorption of light by blood), the image signals of the two systems being generated with irradiation lights of different wavelengths ([0015]-the said light source part contains the 1st and 2nd excitation light of center wavelength 405nm and 445 nm), wherein 
	the spectral image generation means includes means for correcting an image signal of at least one system among the image signals of the two systems([0014]- the light source control unit has a correction coefficient table in which correction coefficients of emission intensities of two or more excitation lights corresponding to the image signal of the normal light image are stored), when generating the spectral image based on the image signals of the two systems, based on the correction value stored in advance in the storage means ([0061]- The correction coefficients a and b are previously calculated based on the G-color image signal of the normal light image so that the influence of the light absorption by the blood on the emission intensities of the excitation lights 1 and 2 can be eliminated), and 
	the correction value is a correction value set so that a ratio between luminance values of the image signals equals a predetermined target ratio (see [0063]; [0013]- the light source control unit corrects the ratio of emission intensities of two or more excitation lights to be the same constant value when the image signal of the normal light image is larger than a predetermined value), the luminance values of the image signals being yielded when images are taken of a reference subject irradiated with the plurality of types of irradiation light ([0031]- the ratio of the emission intensities of the excitation lights 1 and 2 is corrected).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Shiraaishi to include the correction value of Yamamoto. It would have been advantageous to make the combination so that the influence of absorption of light by blood in each of the irradiation lights is eliminated ([0031] of Yamamoto).
The modified system of Shiraishi in view of Yamamoto will hereinafter be referred to as modified Shiraishi.
Regarding claim 4, modified Shiraishi teaches the electronic endoscope system according to claim 1, and Shiraishi further discloses wherein 
the irradiation means includes: 
a light source for emitting light (Fig. 2- light sources 34 and 36); 
a rotary member (Fig. 27- rotary filter 402) in which a plurality of light transmission regions having different transmission bands are arranged side by side in a circumferential direction (Fig. 27-R filter 411a, G filter 411b, B filter 411c).
a means for causing the rotary member to rotate and sequentially inserting the plurality of light transmission regions into an optical path of the light in order to sequentially take out the plurality of types of irradiation light having different spectrums from the light (Fig. 26-rotation filter control unit 403; The signal and B image signal are sequentially output); and 
a means for sequentially emitting, toward the subject, the plurality of types of irradiation light that are sequentially taken out (see [0114]- red light, green light, and blue light are sequentially irradiated to the specimen according to the transmitted filter).
Regarding claim 8, Shiraishi discloses an electronic endoscope system (Fig. 1- endoscope system 10)  comprising: 
an irradiation means for sequentially irradiating a subject with a plurality of types of irradiation light having different spectrums (Fig. 2- light sources 34 and 36; see [0028]); 
an image signal generation means for sequentially taking images of the subject sequentially irradiated with the plurality of types of irradiation light (see [0114]- red light, green light, and blue light are sequentially irradiated to the specimen… The signal and … image signal are sequentially output), and generating image signals of the subject ([0009] - first image signal and the second image signal) irradiated with the respective types of irradiation light ([0009]-The light source device irradiates the first signal light and the second signal light to the sample) as image signals of a plurality of systems ([0026] - the normal observation mode is a mode in which a normal light image obtained… The special observation mode is a mode in which an oxygen saturation image obtained); and 
a spectral image generation means for generating a spectral image indicating a distribution of a feature amount of the subject (Fig. 18 - oxygen saturation calculation unit 214; [0126]- other biological function information such as an oxygenated hemoglobin index to be obtained or a reduced hemoglobin index obtained from “blood volume × (1−oxygen saturation) (%)” may be calculated; Fig. 1 - processor unit 16) , the feature amount being determinable based on image signals of two systems among the image signals of the plurality of systems ([0009]- The oxygen saturation calculation unit calculates the oxygen saturation of the sample based on the signal ratio between the first image signal and the second image signal), wherein 
the spectral image generation means includes means for calculating the feature amount by correcting one of the image signals of the two systems based on a predetermined correction value (Fig. 8 - The oxygen saturation calculation unit; see [0009]; [0014]- The correction unit corrects the first image signal and the second image signal), and 
Shiraishi does not expressly teach the predetermined correction value is a correction value set so that a ratio between luminance values of reference image signals of the two systems equals a predetermined target ratio, the reference image signals of the two systems being yielded when images are taken of a reference subject irradiated with the irradiation light.
However, Yamamoto teaches of an electronic endoscope system (Fig. 1- endoscopic diagnosis device 1) comprising: 
an irradiation means for sequentially irradiating a subject with a plurality of types of irradiation light having different spectrums (Fig. 2- laser light sources LD1 and LD2; [0032]- light source control unit 22 sequentially turns on the laser light sources LD1 and LD2); 
an image signal generation means for sequentially taking images of the subject sequentially irradiated with the plurality of types of irradiation light ([0050]- The autofluorescence images 1 and 2 are sequentially captured by the element 58B), and generating image signals of the subject irradiated with the respective types of irradiation light  ([0051- The imaging signals (analog signals) of the images (normal light images and autofluorescent images) output from the imaging elements 58A and 58B are input to the A / D converters 64A and 64B through the scope cables 62A and 62B) as image signals of a plurality of systems ([0051] - the A / D converters 64A and 64B convert imaging signals (analog signals) from the imaging elements 58A and 58B into image signals (digital signals), respectively); and 
a spectral image generation means for generating a spectral image indicating a distribution of a feature amount of the subject ([0060] - FIG. 4 is a graph showing the absorption coefficients of oxygenated hemoglobin and reduced hemoglobin), the feature amount being determinable based on image signals of two systems among the image signals of the plurality of systems ([0060]- From this graph, it can be seen that the excitation light 1 with a central wavelength of 405 nm and the excitation light 2 with a central wavelength of 445 nm for autofluorescence observation are greatly affected by the absorption of light by blood), wherein 
the spectral image generation means includes means for calculating the feature amount by correcting one of the image signals of the two systems based on a predetermined correction value (see [0063] - the emission intensity of the excitation light 1 after correction is calculated by reference current value 1 × correction coefficient a for driving the laser light source that emits the excitation light 1. Similarly, the emission intensity after correction of the excitation light 2 is calculated by the reference current value 2 × correction coefficient b for driving the laser light source that emits the excitation light 2), and 
the predetermined correction value is a correction value set so that a ratio between luminance values of reference image signals of the two systems equals a predetermined target ratio (see [0063]; [0013]- the light source control unit corrects the ratio of emission intensities of two or more excitation lights to be the same constant value when the image signal of the normal light image is larger than a predetermined value), the reference image signals of the two systems being yielded when images are taken of a reference subject irradiated with the irradiation light (see [0017] - a light source device for irradiating a subject with a first signal light and a second signal light, imaging the subject).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Shiraaishi to include the correction value of Yamamoto. It would have been advantageous to make the combination so that the influence of absorption of light by blood in each of the irradiation lights is eliminated ([0031] of Yamamoto).
The modified system of Shiraishi in view of Yamamoto will hereinafter be referred to as modified Shiraishi.
Regarding claim 9, modified Shiraishi teaches the claimed invention as discussed above concerning claim 8, but Shiraishi does not expressly teach wherein 

However, Yamamoto teaches of an analogous endoscopic system wherein the feature amount is an amount determinable based on a ratio between luminance values of the image signals of the at least two systems ([0060] - From this graph, it can be seen that the excitation light 1 with a central wavelength of 405 nm and the excitation light 2 with a central wavelength of 445 nm for autofluorescence observation are greatly affected by the absorption of light by blood).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Shiraishi to include the feature amount is an amount determinable based on a ratio between luminance values of the image signals of the at least two systems, as taught by Yamamoto. It would have been advantageous to make the combination so that the influence of absorption of light by blood in each of the irradiation lights is eliminated ([0031] of Yamamoto).
Regarding claim 14, Shiraishi discloses an electronic endoscope system (Fig. 1- endoscope system 10) comprising: 
an irradiation assembly for sequentially irradiating a subject with a plurality of types of irradiation light having different spectrums (Fig. 2- light sources 34 and 36; see [0028]); 
a driver signal processing circuit (Fig. 1 - processor unit 16) configured to sequentially take images of the subject sequentially irradiated with the plurality of types of irradiation light ([0114] - red light, green light, and blue light are sequentially irradiated to the specimen), and to generate image signals of the subject ([0009] - first image signal and the second image signal) irradiated with the respective types of irradiation light ([0009]-The light source device irradiates the first signal light and the second signal light to the sample) as image signals of a plurality of systems ([0026] - the normal observation mode is a mode in which a normal light image obtained… The special observation mode is a mode in which an oxygen saturation image obtained); 
a memory having a predetermined correction value stored therein in advance (Fig. 19 - correction unit 211, correction coefficients α, correction coefficient β); 
a calculation circuit configured to correct an image signal of one system among the image signals of two systems among the image signals of the plurality of systems ([0014]- The correction unit corrects the first image signal and the second image signal), the image signals of the two systems being generated with irradiation lights of different wavelengths, based on the correction value stored in advance in the memory, to produce a corrected image signal (Fig. 8 -oxygen saturation calculation unit 83; [0009]- The oxygen saturation calculation unit calculates the oxygen saturation of the sample based on the signal ratio between the first image signal and the second image signal) the image signals of the two systems being generated with irradiation lights of different wavelengths ([0029]- In the normal observation mode, the light source control unit 40 turns on the second blue laser light source 36 to emit the second blue laser light. …in the case of the special observation mode, the first blue laser light source 34 and the second blue laser light source 36 are alternately turned on at one frame intervals); and 
an image processing circuit configured to generate a spectral image indicating a distribution of a feature amount of the subject ([0023]- calculate and display the distribution of oxygen saturation), the feature amount being determinable based on image signals ([0009]- The oxygen saturation calculation unit calculates the oxygen saturation of the sample based on the signal ratio between the first image signal and the second image signal), including the corrected (([0014]- The correction unit corrects the first image signal and the second image signal;[0019]- The image generation step generates an oxygen saturation image representing the oxygen saturation of the sample based on the oxygen saturation corrected in the correction step).
Shiraishi does not expressly teach wherein the correction value is a correction value set so that a ratio between luminance values of the image signals equals a predetermined target ratio, the luminance values of the image signals being yielded when images are taken of a reference subject irradiated with the plurality of types of irradiation light.
However, Yamamoto teaches of analogous endoscopic system wherein
	the correction value is a correction value set so that a ratio between luminance values of the image signals equals a predetermined target ratio (see [0063]; [0013]- the light source control unit corrects the ratio of emission intensities of two or more excitation lights to be the same constant value when the image signal of the normal light image is larger than a predetermined value), the luminance values of the image signals being yielded when images are taken of a reference subject irradiated with the plurality of types of irradiation light ([0031]- the ratio of the emission intensities of the excitation lights 1 and 2 is corrected).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Shiraaishi to include the correction value of Yamamoto. It would have been advantageous to make the combination so that the influence of absorption of light by blood in each of the irradiation lights is eliminated ([0031] of Yamamoto).
The modified system of Shiraishi in view of Yamamoto will hereinafter be referred to as modified Shiraishi.
Regarding claim 17, modified Shiraishi teaches the claimed invention as discussed above concerning claim 14, and Shiraishi further discloses wherein the irradiation assembly includes: 
a light source configured to emit light (Fig. 2- light sources 34 and 36); 
a rotary member in which a plurality of light transmission regions having different transmission bands are arranged side by side in a circumferential direction (Fig. 27- rotary filter 402); 
a motor arranged to cause the rotary member to rotate and to sequentially insert the plurality of light transmission regions into an optical path of the light in order to sequentially take out the plurality of types of irradiation light having different spectrums from the light (Fig. 26-rotation filter control unit 403); and 
a light carrying bundle arranged to sequentially emit, toward the subject, the plurality of types of irradiation light that are sequentially taken out (Fig. 26-light guide 41).
Regarding claim 18, modified Shiraishi teaches the claimed invention as discussed above concerning claim 17, but Shiraishi does not expressly teach wherein 
the feature amount is an amount determinable based on a ratio between luminance values of the image signals of the at least two systems.
However, Yamamoto teaches of an analogous endoscopic system wherein the feature amount is an amount determinable based on a ratio between luminance values of the image signals of the at least two systems ([0060] - From this graph, it can be seen that the excitation light 1 with a central wavelength of 405 nm and the excitation light 2 with a central wavelength of 445 nm for autofluorescence observation are greatly affected by the absorption of light by blood)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Shiraaishi to include the feature amount is an amount determinable based on a ratio between luminance values of the image signals of the at least two systems, as taught by Yamamoto. It would have been advantageous to make the combination so that the influence of absorption of light by blood in each of the irradiation lights is eliminated ([0031] of Yamamoto).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US JP2015039617A to Shiraishi ) in view of JP2013046688A  to Yamamoto and in further view of  JP2012045266A to Yamaguchi and U.S. Publication No. 2015/0119722 to Kaneko et al.

Regarding claim 5, modified Shiraishi teaches the electronic endoscope system according to claim 4, and Shiraishi further discloses wherein the plurality of light transmission regions are optical filters that are arranged in the rotary member (Fig. 27 - rotary filter 402), the optical filters including: a first filter having a first transmission band (Fig. 27 - R filter 411a), a second filter having a second transmission band (Fig. 27 - G filter 411b).
Neither Shiraishi nor Yamamoto expressly teach 
the first transmission band being included within a wavelength band of 520 nm to 590 nm; 
the second transmission band being included within the wavelength band of 520 nm to 590 nm and being narrower than the first transmission band; and 
a filter that transmits white light.
However, Yamaguchi teaches of an analogous endoscopic system including the plurality of light transmission regions are optical filters that are arranged in the rotary member (see [0025]; Fig. 3- first blue narrowband light transmission filter 65, second blue narrow-band light transmission filter 66, first green narrowband light transmission filter 67, second green narrowband light transmission filter 68), the optical filters including: 
a first filter having a first transmission band (Fig. 3 – second green narrowband light Gn2), the first transmission band being included within a wavelength band of 520 nm to 590 nm (Fig. 5B – Gn2); 
a second filter having a second transmission band (Fig. 3 – first green narrow-band light Gn1), the second transmission band being included within the wavelength band of 520 nm to 590 nm and being narrower than the first transmission band (Fig. 5B – Gn2); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Shiraishi to include a filter and second filter as seen above in the teachings of Yamaguchi. It would have been advantageous to make the combination in order to transmit the required light ([0013] of Yamaguchi)
Additionally, Kaneko teaches of an analogous endoscopic system including a filter that transmits white light (Fig. 36 - rotary filter 114; see [0240] - The rotary filter 114 includes a white light filter… white light filter transmits a white light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Shiraishi to include a filter that transmits white light, as seen above in the teachings of Kaneko.  It would have been advantageous to make the combination in order to extract light from the white light emitted from the white light source ([0240] of Kaneko)
Claims 10, 11, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP2015039617A to Shiraishi in view of JP2013046688A to Yamamoto and in further view of WO2014192781A1 to Chiba.
Regarding claim 10, modified Shiraishi teaches the claimed invention as discussed above concerning claim 1, but neither Shiraishi nor Yamamoto expressly teach wherein 
a wavelength band of one type of irradiation light, among the plurality of types of irradiation light, is demarcated from a wavelength band of another type of irradiation light, among the multiple types of irradiation, by an isosbestic point corresponding to a switch between levels of a spectral waveform of light absorbance of oxygenated hemoglobin and a spectral waveform of light absorbance of reduced hemoglobin.
However, Chiba teaches of an analogous endoscopic system wherein a wavelength band of one type of irradiation light (Fig. 1- absorption peak P1; [0028]- oxygenated hemoglobin has an absorption peak P1 having a wavelength of about 542 nm), among the plurality of types of irradiation light (Fig. 1; see [0028]- in the Q band, oxygenated hemoglobin and reduced hemoglobin have different peak wavelengths from each other), is demarcated from a wavelength band of another type of irradiation light (Fig. 1; Abstract- first wavelength band demarcated by the first isosbestic point), among the multiple types of irradiation (Fig. 1), by an isosbestic point (Fig. 1 – isosbestic point E1) corresponding to a switch between levels of a spectral waveform of light absorbance of oxygenated hemoglobin and a spectral waveform of light absorbance of reduced hemoglobin ([0019]- the two types of biological substances may be oxygenated hemoglobin and reduced hemoglobin).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Shiraishi to include the ([0007] of Chiba).
Regarding claim 11, modified Shiraishi , as modified by Chiba, teaches the claimed invention as discussed above concerning claim 10, but neither Shiraishi nor Yamamoto expressly teach wherein a wavelength band of one type of irradiation light, among the multiple types of irradiation light, is included within a wavelength band between isosbestic points that are adjacent in a wavelength direction, among a plurality of isosbestic points corresponding to a switch between levels of the spectral waveform of light absorbance of oxygenated hemoglobin and the spectral waveform of light absorbance of reduced hemoglobin.
However, Chiba teaches of an analogous endoscopic system system wherein a wavelength band of one type of irradiation light (Fig. 1- absorption peak P1; [0028]- oxygenated hemoglobin has an absorption peak P1 having a wavelength of about 542 nm), among the multiple types of irradiation light (Fig. 1; see [0028]- in the Q band, oxygenated hemoglobin and reduced hemoglobin have different peak wavelengths from each other)is included within a wavelength band between isosbestic points that are adjacent in a wavelength direction (see [0029]- also, between adjacent isosbestic points, hemoglobin absorption varies), among a plurality of isosbestic points (Fig. 1 -  isosbestic points E 1, E2, E3, and E4) corresponding to a switch between levels of the spectral waveform of light absorbance of oxygenated hemoglobin and the spectral waveform of light absorbance of reduced hemoglobin (Fig. 1; [0019]- the two types of biological substances may be oxygenated hemoglobin and reduced hemoglobin)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Shiraishi to include the wavelength band of Chiba. It would have been advantageous to make the combination in order to acquire image information representing the distribution of a biological substance such as oxygen saturation distribution in a short time ([0007] of Chiba)
Regarding claim 12, modified Shiraishi teaches the claimed invention as discussed above concerning claim 8, but neither Shiraishi nor Yamamoto expressly teach wherein a wavelength band of one type of irradiation light, among the plurality of types of irradiation light, is demarcated from a wavelength band of another type of irradiation light, among the multiple types of irradiation light, by an isosbestic point corresponding to a switch between levels of a spectral waveform of light absorbance of oxygenated hemoglobin and a spectral waveform of light absorbance of reduced hemoglobin.
However, Chiba teaches of an analogous endoscopic system including a wavelength band of one type of irradiation light (Fig. 1- absorption peak P1; [0028]- oxygenated hemoglobin has an absorption peak P1 having a wavelength of about 542 nm), among the plurality of types of irradiation light (Fig. 1; see [0028]- in the Q band, oxygenated hemoglobin and reduced hemoglobin have different peak wavelengths from each other), is demarcated from a wavelength band of another type of irradiation light (Fig. 1; Abstract- first wavelength band demarcated by the first isosbestic point), among the multiple types of irradiation light (Fig. 1), by an isosbestic point (Fig. 1 – isosbestic point E1) corresponding to a switch between levels of a spectral waveform of light absorbance of oxygenated hemoglobin and a spectral waveform of light absorbance of reduced hemoglobin ([0019]- the two types of biological substances may be oxygenated hemoglobin and reduced hemoglobin)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Shiraishi to include the wavelength band of Chiba. It would have been advantageous to make the combination in order to acquire image information representing the distribution of a biological substance such as oxygen saturation distribution in a short time ([0007] of Chiba).
Regarding claim 13, modified Shiraishi, as modified by Chiba,  teaches the claimed invention as discussed above concerning claim 12, and but neither Shiraishi nor Yamamoto expressly teach wherein a wavelength band of one type of irradiation light, among the multiple types of irradiation light, is included within a wavelength band between isosbestic points that are adjacent in a wavelength direction, among a plurality of isosbestic points corresponding to a switch between levels of the spectral waveform of light absorbance of oxygenated hemoglobin and the spectral waveform of light absorbance of reduced hemoglobin.
However, Chiba teaches of an analogous endoscopic system wherein wavelength band of one type of irradiation light (Fig. 1- absorption peak P1; [0028]- oxygenated hemoglobin has an absorption peak P1 having a wavelength of about 542 nm), among the multiple types of irradiation light (Fig. 1; see [0028]- in the Q band, oxygenated hemoglobin and reduced hemoglobin have different peak wavelengths from each other), is included within a wavelength band between isosbestic points that are adjacent in a wavelength direction (see [0029]- also, between adjacent isosbestic points, hemoglobin absorption varies), among a plurality of isosbestic points (Fig. 1 -  isosbestic points E 1, E2, E3, and E4) corresponding to a switch between levels of the spectral waveform of light absorbance of oxygenated hemoglobin and the spectral waveform of light absorbance of reduced hemoglobin (Fig. 1; [0019]- the two types of biological substances may be oxygenated hemoglobin and reduced hemoglobin)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Shiraishi to include the wavelength band of Chiba. It would have been advantageous to make the combination in order to acquire image information representing the distribution of a biological substance such as oxygen saturation distribution in a short time ([0007] of Chiba).

Regarding claim 19, modified Shiraishi teaches the claimed invention as discussed above concerning claim 14, but neither Shiraishi nor Yamamoto expressly teach wherein
a wavelength band of one type of irradiation light, among the plurality of types of irradiation light, is demarcated from a wavelength band of another type of irradiation light, among the multiple types of irradiation light, by an isosbestic point corresponding to a switch between levels of a spectral waveform of light absorbance of oxygenated hemoglobin and a spectral waveform of light absorbance of reduced hemoglobin. 
However, Chiba teaches of an analogous endoscopic system a wavelength band of one type of irradiation light (Fig. 1- absorption peak P1; [0028]- oxygenated hemoglobin has an absorption peak P1 having a wavelength of about 542 nm) , among the plurality of types of irradiation light (Fig. 1; see [0028]- in the Q band, oxygenated hemoglobin and reduced hemoglobin have different peak wavelengths from each other), is demarcated from a wavelength band of another type of irradiation light (Fig. 1; Abstract- first wavelength band demarcated by the first isosbestic point), among the multiple types of irradiation light (Fig. 1), by an isosbestic point (Fig. 1 – isosbestic point E1) corresponding to a switch between levels of a spectral waveform of light absorbance of oxygenated hemoglobin and a spectral waveform of light ([0019]- the two types of biological substances may be oxygenated hemoglobin and reduced hemoglobin).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Shiraishi to include the wavelength band of Chiba. It would have been advantageous to make the combination in order to acquire image information representing the distribution of a biological substance such as oxygen saturation distribution in a short time ([0007] of Chiba).
Regarding claim 20, modified Shiraishi, as modified by Chiba, teaches the claimed invention as discussed above concerning claim 19, but neither Shiraishi nor Yamamoto expressly teach
wherein a wavelength band of one type of irradiation light, among the multiple types of irradiation light, is included within a wavelength band between isosbestic points that are adjacent in a wavelength direction, among a plurality of isosbestic points corresponding to a switch between levels of the spectral waveform of light absorbance of oxygenated hemoglobin and the spectral waveform of light absorbance of reduced hemoglobin. 
However, Chiba teaches of an analogous endoscopic system wherein a wavelength band of one type of irradiation light (Fig. 1- absorption peak P1; [0028]- oxygenated hemoglobin has an absorption peak P1 having a wavelength of about 542 nm), among the multiple types of irradiation light (Fig. 1; see [0028]- in the Q band, oxygenated hemoglobin and reduced hemoglobin have different peak wavelengths from each other), is included within a wavelength band between isosbestic points that are adjacent in a wavelength direction (see [0029]- also, between adjacent isosbestic points, hemoglobin absorption varies), among a plurality of isosbestic points (Fig. 1 -  isosbestic points E 1, E2, E3, and E4) corresponding to a switch (Fig. 1; [0019]- the two types of biological substances may be oxygenated hemoglobin and reduced hemoglobin).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Shiraishi to include the wavelength band of Chiba. It would have been advantageous to make the combination in order to acquire image information representing the distribution of a biological substance such as oxygen saturation distribution in a short time ([0007] of Chiba).
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795